Citation Nr: 0019876	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  93-11 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from June 1966 to June 1969.  
This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from March 1991, 
September 1991 and March 1993 rating decisions of the 
Jackson, Mississippi Regional Office (hereinafter "the 
RO").  The March 1991 rating decision, in pertinent part, 
denied increased disability evaluations for the veteran's 
service-connected chronic lumbosacral strain with traumatic 
arthritis and his post-operative residuals of a pleural 
cavity injury including residuals of a resolved 
hemopneumothorax and a retained metallic foreign body in the 
left upper chest.  The veteran's claim for entitlement to a 
total rating for compensation purposes based on individual 
unemployability was also denied.  The September 1991 rating 
decision denied service connection for hypertension and for 
chronic obstructive pulmonary disease.  The March 1993 rating 
decision, in pertinent part, denied service connection for a 
stomach disorder, a sinus disorder and for sleep apnea 
syndrome.  At a September 1993 hearing on appeal, the veteran 
expressly withdrew his claim for service connection for sleep 
apnea syndrome.  In February 1995, the Board remanded this 
case to the RO to obtain private treatment records and to 
afford the veteran Department of Veterans Affairs 
(hereinafter "VA") orthopedic, neurological, pulmonary, 
cardiovascular and psychiatric examinations.  In a written 
statement dated in February 1995, the veteran expressly 
withdrew his claims for service connection for a sinus 
disorder, chronic obstructive pulmonary disease and for a 
stomach disorder.  

In June 1996, the Board denied the veteran's claims for 
increased evaluations for his service-connected chronic 
lumbosacral strain with traumatic arthritis and for his post-
operative residuals of a pleural cavity injury including 
residuals of a resolved hemopneumothorax and a retained 
metallic foreign body in the left upper chest.  The Board 
remanded the remaining issues on appeal to the RO to afford 
the veteran a VA cardiovascular examination.  In a February 
1998 decision, the Board denied the veteran's claim for 
service connection for hypertension.  The veteran's claim for 
entitlement to a total rating for compensation purposes based 
on individual unemployability was also denied.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (hereinafter "the Court").  In January 
2000, the Court reversed that portion of the Board's February 
1998 decision which concluded that the veteran's claim for 
entitlement to service connection for hypertension was not 
well-grounded and remanded such claim for additional 
development to include compliance with the instructions set 
forth in the Board's June 1996 remand and for analysis in 
light of Allen v. Brown, 7 Vet.App. 439 (1995).  The Board's 
decision denying the veteran's claim for entitlement to a 
total rating for compensation purposes based on individual 
unemployability was vacated and remanded as such claim was 
considered inexplicably intertwined with the veteran's claim 
for service connection for hypertension.  The veteran is 
presently represented in this appeal by a private attorney.  


REMAND

The veteran asserts on appeal that he is entitled to service 
connection for hypertension and to a total rating for 
compensation based on individual unemployability.  In 
reviewing the record, the Board notes that the RO did not 
fully comply with the June 1996 remand instructions.  The 
June 1996 remand requested, in part, that the veteran be 
afforded a VA cardiovascular examination to determine the 
nature and extent of any hypertension found to be present.  
The claims folder was to be made available to the examiner 
for review prior to the examination.  The examiner was 
requested to express an opinion as to whether essential 
hypertension was related to the veteran's service-connected 
lumbosacral strain with traumatic arthritis and as to whether 
essential hypertension had been aggravated by the back pain 
associated with the veteran's service-connected low back.  

The Board observes that a January 1997 VA hospital report 
noted that the veteran was admitted to evaluate the 
relationship between his blood pressure and his back pain.  
It was noted that the veteran's beginning blood pressure 
reading was 158/98.  Multiple additional blood pressures 
readings were reported pursuant to various activities.  The 
diagnoses included back pain secondary to remote injury and 
hypertension.  An additional January 1997 report noted, as to 
an assessment, that the veteran was cooperative and exhibited 
facial grimaces indicating pain greater with walking and 
squatting.  The examiner noted that the veteran's beginning 
blood pressure did not significantly change during activity 
and that squatting provided the highest blood pressure 
reading of 148/102.  

Additionally, in a January 1997 report, a VA physician and 
chief of cardiology, noted that the veteran was taken to an 
exercise stress laboratory while on blood pressure medication 
and that he was connected to an electrocardiogram monitor and 
to a manual blood pressure cuff.  The physician commented 
that during the performance of maneuvers, there were no 
pathologically significant blood pressure changes and that 
probably the minor variations were due to normal movement and 
positioning of the body.  It was noted that there was no 
significant pain expressed vocally or through facial 
expressions except for discomfort due to awkwardness of some 
positions due to the veteran's body.  The Board notes that 
there is no indication that the VA physician reviewed the 
claims folder prior to providing his report.  Additionally, 
neither the January 1997 VA hospital report nor the January 
1997 VA physician statement specifically addressed whether 
the veteran's hypertension was related to his service-
connected lumbosacral strain with traumatic arthritis or 
whether his hypertension had been aggravated by the back pain 
associated with his service-connected low back disorder.  

Further, the Board observes that a May 1995 VA non-
tuberculosis diseases and other injuries examination report 
indicated diagnoses which included essential hypertension.  
The examiner, at that time, commented that the veteran had 
essential hypertension and that, therefore, by definition, 
the etiology of such disorder was unknown.  Also, a January 
1995 statement from a VA physician noted that the veteran had 
stage I hypertension which was exacerbated during episodes of 
severe back pain.  A January 1993 VA cardiovascular 
examination report indicated diagnoses which included 
elevated blood pressure probably in response to pain.  The 
examiner commented that the veteran had hypertension based on 
clinical findings and that it appeared that the blood 
pressure was elevated when the veteran was having problems 
with his back.  However, the examiner further stated that 
back pain could cause elevated pressure, but it could not 
cause the disease, hypertension.  

The Board observes that the Court has held that the Board is 
prohibited from reaching its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991).  Further, when the medical evidence is inadequate, 
the VA must supplement the record by seeking an advisory 
opinion or ordering another medical examination.  Halstead v. 
Derwinski, 3 Vet.App. 213 (1992).  Also, in Allen v Brown, 7 
Vet.App. 439 (1995), the Court held that where service 
connection is sought on a secondary basis, service connection 
could be granted for a disability which was not only 
proximately due to or the result of a service-connected 
condition, but could also be granted where a service-
connected disability had aggravated a nonservice-connected 
disability, with compensation being paid for the amount of 
disability which exceeded "the degree of disability existing 
prior to the aggravation."  The Court held, in part, that 
"pursuant to § 1110 and § 3.310(a), when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation".  Id at 448.  
Additionally, the Court has also held that the RO must comply 
with the Board's remand instructions or explain its failure 
to complete the requested action.  Talley v. Brown, 6 
Vet.App. 72, 74 (1993).  

The Board also notes that the Court recently issued a 
decision vacating and remanding a Board decision on the 
ground that the RO failed to follow the directives contained 
in the Board remand.  In concluding that a further remand was 
required, the Court noted the following regarding the VA 's 
failure to comply with the terms of the prior Board remand:

[A] remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by the Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand.  Stegall v. West, 11 Vet.App. 268 
(1998).  

In light of the Court's January 2000 Order and given the 
nature of the veteran's contentions; the failure of the VA 
physician, pursuant to the January 1997 report, to review the 
claims folder and provide the requested etiological opinions; 
the contradictory evidence of record; the Court's holdings in 
the cases noted above, specifically Talley and Stegall; and 
as the veteran's entitlement to a total rating for 
compensation purposes based on individual unemployability is 
dependent upon an accurate assessment of his service-
connected disabilities; the Board concludes that an 
additional VA cardiovascular examination would be helpful in 
resolving the issues raised by the instant appeal.  

In light of the VA's duty to assist the veteran in the 
proper development of his claim as mandated by the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and as 
interpreted by the United States Court of Veterans Appeals 
(hereinafter "the Court") in Littke v. Derwinski, 
1 Vet.App. 90, 92-93 (1990), this case is REMANDED for the 
following action:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

2.  The RO should schedule the veteran 
for a VA cardiovascular examination in 
order to determine the present nature and 
severity of his hypertension.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detain.  The examiner should 
express an opinion as to the etiology and 
approximate date of onset of the 
veteran's hypertension, to include 
whether such disorder was etiologically 
or causally related to or was aggravated 
by the veteran's service-connected 
lumbosacral strain with traumatic 
arthritis.  See Allen v. Brown, 7 
Vet.App. 439 (1995).  If such aggravation 
is shown to exist, the physician should 
address each of the following: (a) the 
baseline manifestations which are due to 
the effects of the veteran's 
hypertension, if found to be present; (b) 
the increased manifestations which, in 
the examiner's opinion, are proximately 
due to the veteran's service-connected 
lumbosacral strain with traumatic 
arthritis based on medical 
considerations; and (c) the medical 
considerations supporting an opinion that 
the increased manifestations of 
hypertension, if found to be present, 
is/are proximately due to his service-
connected low back disorder.  If these 
matters cannot be medically determined or 
there is a lack of medical evidence to 
conclude that the service-connected low 
back disorder caused or aggravated the 
hypertension, or that such conclusion is 
clearly erroneous, this should be 
commented upon.  A complete rationale for 
any opinion expressed should be provided.  
The claims folder must be made available 
to the examiner for review prior to the 
examination.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1995) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 
1 Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); and 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).  

4.  Following completion of the above and 
following any additional development 
deemed necessary, including the 
scheduling of any additional VA 
examinations as to the veteran's claim 
for entitlement to a total rating for 
compensation purposes based on individual 
unemployability, the RO, in a rating 
decision, should reconsider the issues on 
appeal giving consideration to any 
additional evidence obtained.  A 
supplemental statement of the case should 
also be prepared and issued.  

5.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Appeals for Veterans Claims for 
additional development or other 
appropriate action must be handled in an 
expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. 
L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling 
of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

When the requested action has been completed, and if his 
claim continues to be denied, the veteran should be afforded 
a reasonable period of time in which to respond to a 
supplemental statement of the case.  Thereafter, subject to 
current appellate procedures, the case should be returned to 
the Board for further appellate consideration if appropriate.  
The veteran need not take any action unless he is further 
informed.  The purpose of this REMAND is to allow for further 
development of the record.  No inference should be drawn from 
it regarding the final disposition of the veteran's claim.  
While regretting the delay involved in again remanding this 
case, it is felt that to proceed with a decision on the 
merits at this time would not withstand Court scrutiny.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



